 WESTCHESTER LITHOGRAPHERS. IN(C.Westchester Lithographers, Inc. and Local , Amalga-mated Lithographers of America, affiliated with In-ternational Typographical Union, AFL-CIO. Case2 CA-15941March 29, 1979DECISION AND ORDERBY MEMBLRS JFNKINS, MURPHY, AND TRUESDALEUpon a charge filed on October 17, 1978, by Local1, Amalgamated Lithographers of America, affiliatedwith International Typographical Union, AFL-CIO.herein called the Union, and duly served on West-chester Lithographers. Inc., herein called Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region 2.issued a complaint on November 28. 1978. againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(I)and (5) and Section 2(6) and (7) of the National La-bor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices. the com-plaint alleges that on June 29, 1978, the Union wasdesignated by a majority of the employees in an ap-propriate unit:' that on July 10, 1978, the Union wascertified as the exclusive bargaining representative ofthe employees in said unit; that at all times since thatdate the Union has been, and is, the exclusive bar-gaining representative of all employees in said unit;and that on or about September 13, 1978. and at alltimes thereafter. Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion, although the Union has requested it to do so.It is further alleged that by letter dated September 13,1978, the Union requested that Respondent furnishthe following information: (1) names, classifications.job duties, and the present wages of the lithographicunit; (2) working conditions including hours andovertime rates; and (3) the Company's welfare pro-gram (hospitalization, medical, and pension). andthat Respondent has failed and refused to furnish theabove requested information and data which are nec-essary for and relevant to the Union's performance ofi Official notice is taken of the record in the representation proceeding.Case 2-RC 18008, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Elercrossslems. Inc., 166 NLRB 938 ( 197), enfd 388 F.2d 683 (4th Cir1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969): Iniert'pe CoI v. Penello, 269 F.Supp. 573 (D. C. Va .1967).Follett Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA. as amended.its function as collective-bargaining representative ofthe employees in the appropriate unit. Respondenthas failed to file an answer to the complaint.On January 25. 1979, the counsel for the GeneralCounsel filed directly with the Board a Motion fbrSummary Judgment. Subsequently, on February 1.,1979, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granied. Respondent did notfile a response to the Notice To Show Cause. Accord-ingly, the allegations of the Motion for SummaryJudgment stand uncontroverted.Pursuant to he provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thoritv in this proceeding to a three-member panel.Upon the entire record in this proceeding theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondent specifically states that unless an answer wasfiled within 10 days from the service of the complaint"all of the allegations in the Complaint shall bedeemed to be admitted by it to be true and may be sofound by the Board." The complaint was served onRespondent by registered mail on or about Novem-ber 29, 1978. On December 18, 1978, Richard C.DeSteno, the counsel for the General Counsel, in-formed Henry Riebesehl, Respondent's agent andpresident, by telephone, that no answer had been re-ceived, and it was overdue. On January 2, 1979, Mr.DeSteno again spoke to Henry Riebesehl on the tele-phone. Mr. Riebesehl was informed at that time thatthe answer had still not been received, and that if itwas not received within the next couple of days, a241 NLRB No. 77571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotion for Summary Judgment would be made. Mr.Riebesehl stated that he would get the answer rightout. No answer has yet been filed. Further. at no timehas Respondent requested an extension of time withinwhich to file an answer. Since Respondent has notfiled an answer to the complaint or shown good causefor failure to do so, the allegations of the complaintare deemed, and are found, to be true. Accordingly,we grant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FA(TI. HE BUSINESS OF THE RESPONDENTRespondent is a New York corporation, with itsprincipal office and place of business at 34 WeymanAvenue. New Rochelle, New York. where it is en-gaged in providing lithographic services to variouscommercial and individual customers. Annually, Re-spondent provides services at its New Rochelle, NewYork, facility valued in excess of $50,000 directly toother enterprises and individuals located within theState of New York, including, inter alia, TechniconCorporation, each of which other enterprises eitherhave gross annual retail sales in excess of $500,000 atthe retail facility where the goods and materials wereshipped, or are engaged in the nonretail sale and dis-tribution of goods and materials and either annuallypurchase goods and materials valued in excess of$50,000 which are shipped to the enterprise within theState of New York directly from points outside theState of New York, or annually sell and ship goodsand materials valued in excess of $50,000 from theState of New York directly to points outside the Stateof New York.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.All full-time and regular part-time lithographicproduction employees employed by Respondentat 34 Weyman Avenue, New Rochelle, NewYork facility excluding all other employees, of-fice clerical employees, guards and all supervi-sors as defined in Section 2(11) of the Act.The Union was duly selected as the collective-bar-gaining representative of the employees in said uniton or about June 29, 1978, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 2 and was certified on July 10, 1978,as the exclusive bargaining representative of said em-ployees and continues to be such within the meaningof Section 9(a) of the Act.Commencing on or about September 13, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about September 13, 1978, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit. Further,since on or about September 13, 1978, the Union hasrequested information and data which is necessaryfor and relevant to the Union's performance of itsfunction as the collective-bargaining representative ofthe employees in the above-described unit. Since onor about September 13, 1978, Respondent has failedand refused to furnish the requested information anddata.Accordingly, we find that Respondent, since Sep-tember 13, 1978, and at all times thereafter, has re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and has since September 13, failed andrefused to furnish information and data which arenecessary for and relevant to the Union's perform-ance of its function as the collective-bargaining repre-sentative of the employees in the appropriate unit,and that, by such actions, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.II. TIlE LABOR ORGANIZATION INVOLVEDLocal I, Amalgamated Lithographers of America,affiliated with International Typographical Union,AFL CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR ABOR PRACTICES INVOL VEDThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.572 WESTCHESTER LITHOGRAPHERS, INCV REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.As Respondent on or about September 13, 1978,and at all times thereafter, has refused and continuesto refuse to bargain with the Union as the exclusivecollective-bargaining representative of the employeesin the above-described unit, we shall order Respon-dent to cease and desist from such conduct and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theabove-described appropriate unit, and, if an under-standing is reached, embody such understanding in asigned agreement.We shall also order Respondent to cease and desistfrom refusing to supply the information requested bythe Union which is relevant to the performance of itsfunction as the employees' bargaining representative,and upon request, supply such information.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U. S. 817 (1964): Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent Westchester Lithographers, Inc., isan employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Local 1, Amalgamated Lithographers of Amer-ica, affiliated with International TypographicalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time lithographicproduction employees employed by Respondent at its34 Weyman Avenue, New Rochelle, New York, facil-ity excluding all other employees, office clerical em-ployees, guards, and all supervisors as defined in Sec-tion 2(1 1) of the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since July 10, 1978, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about September 13, 1978.and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6. By refusing on or about September 13, 1978,and at all times thereafter, to furnish to the unioninformation and data which are necessary for and rel-evant to the Union's performance of its function asthe collective-bargaining representative of all emplo-ees in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.7. By the aforesaid refusals to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, West-chester Lithographers, Inc., New Rochelle, NewYork, its officers, agents, successors, and assigns.shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local 1, AmalgamatedLithographers of America, affiliated with Interna-tional Typographical Union, AFL-CIO, hereinafterthe Union. as the exclusive bargaining representativeof its employees in the following appropriate unit:All full-time and regular part-time lithographicproduction employees employed by Respondentat its 34 Weyman Avenue. New Rochelle. NewYork facility excluding all other employees, of-fice clerical employees, guards and all supervi-sors as defined in Section 2(1 1) of the Act.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Refusing to furnish the Union information anddata which are necessary for and relevant to theUnion's performance of its function as the collective-bargaining representative of the employees in theabove-described unit.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request. bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Upon request, furnish the above-named labororganization with information with respect to () thenames, classifications, job duties, and the presentwages of the employees in the aforesaid appropriateunit: (2) the working conditions of unit employees,including their hours and overtime rates: and (3) theCompany's welfare program (hospitalization, medi-cal, and pension).(c) Post at 34 Weyman Avenue, New Rochelle,New York. copies of the attached notice marked"Appendix."2Copies of said notice, on forms pro-vided by the Regional Director for Region 2, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.2 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentofl the United States Court of Appeals Enforcing an Order of the Nationall.abor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIll. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalI, Amalgamated Lithographers of America, af-filiated with International Typographical Union,AFL CIO, hereinafter the Union, as the exclu-sive representative of our employees in the bar-gaining unit described below.WE WILL NOT refuse to furnish to the Unioninformation and data which are necessary forand relevant to the Union's performance of itsfunction as the collective-bargaining representa-tive of our employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theUnion, as the exclusive representative of all ouremployees in the bargaining unit described be-low, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All full-time and regular part-time litho-graphic production employees employed byRespondent at its 34 Weyman Avenue, NewRochelle, New York facility excluding allother employees, office clerical employees,guards and all supervisors as defined in Sec-tion 2(1 1) of the Act.WE WILL, upon request, furnish the Union,with information with respect to (1) the names,classifications, job duties, and present wages ofour employees in the aforesaid appropriate unit;(2) the working conditions of our unit employees,including their hours and overtime rates: and (3)our welfare program (hospitalization, medical,and pension).WESTCHESTER LIIHORAPHERS, INC.574